DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-20, claim 1 recites ‘following the first protocol and the second protocol’.  It is not clear what Applicant is referring to.  That is, a protocol is a way of doing something.  Therefore, it is unclear if Applicant is referring to the fact that there is data that is encoded/uses the first protocol and there is data that is encoded/uses the second protocol or something else.  Further claim 1 recites ‘mode and coding scheme’.  It is not known what a mode and coding scheme is.  The specification refers to a modulation and coding scheme.  Claims 2-20 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  Please proof read all of your claims.

Regarding claims 2-3, claim 2 recites a ‘non-OFMDA puncture pattern’.  It is not clear what exactly is a non-OFMDA puncture pattern is.  OFMDA is an abbreviation for something and has not been spelled out in the claim.  OFMDA is non-standard in the art.  OFDMA is known but not OFMDA.  Further, it is unclear from the specification what constitutes a non-OFMDA or OFDMA puncture pattern.  The specification seems to just be reciting the IEEE standard in this portion of the specification and therefore, it is not clear what Applicant is attempting to claim.  Claim 3 does not cure the deficiencies of claim 2 and is rejected for similar reasons.  Please proof read all of your claims.

	Regarding claims 9-10, claim 9 recites ‘wherein an additional EHT OM Control in HE Control will be combined with an HE OM Control to announce the operating parameter changes when either Rx/Tx Nss is more than 8 or a bandwidth its more than 160 MHz.’  This limitation is unclear.  That is, it is not clear what an additional EHT OM Control in HE Control is referring to.  Claim 8 recites there is an HE control field.  But it is not clear what is being combined here.  Its not clear if the additional EHT OM Control is in the HE Control field.  It also is not clear if there is a first EHT OM Control since there would have to be to be an additional one.  Claim 10 does not cure the deficiencies of claim 9 and is rejected for similar reasons.  Please proof read all of your claims.  Also please spell out all abbreviations used in the claims before using abbreviations, for example EHT OM should be spelled out.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (2020/0213933), and further in view of Ramkumar (2016/0150524) and further in view of Wild (2004/0181692).

Regarding claim 1, Patil discloses a method performed by a first wireless device for announcing operating capabilities to a second wireless device, wherein the first wireless device and second wireless device support a first protocol and a second protocol, comprising: (See Patil para. 4; AP (e.g. first wireless device) are backward compatible and can support 802.11ac, (e.g. first protocol), 802.11g (e.g. second protocol); STAs (e.g. second wireless device) are also backward compatible and can support 802.11ac, 802.11g)
receiving frames from the second device in PHY Protocol Data Units (PPDUs) following the first protocol and the second protocol; (See Patil fig. 3, 2a, 2b; PPDU with data in it wherein the PPDU has a legacy portion (e.g. first protocol) and a second EHT or HE (e.g. second protocol) which occurs before the data; para. 116; data can be transmitted in the uplink (e.g. first device receives))
announcing by the first device a change in its operating parameters to the second device; and (See Patil fig. 30; AP (e.g. first device) sends updated capability information (e.g. operating parameters) in a beacon frame to devices in the network; see also fig. 1)
	Patil discloses using a PPDU with data following the first protocol and the second protocol.  (See Patil fig. 3, 2a, 2b; PPDU with data in it wherein the PPDU has a legacy portion (e.g. first protocol) and a second EHT or HE (e.g. second protocol) which occurs before the data)
Patil does not explicitly disclose wherein the second device transmits using the changed operating parameters and wherein the operating parameters are an MCS.  However, Ramkumar does disclose wherein the second device transmits using the changed operating parameters and wherein the operating parameters are an MCS.  (See Ramkumar para. 76-77; UE performs uplink transmission using an updated MCS)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the second device transmits using the changed operating parameters and wherein the operating parameters are an MCS of Ramkumar with the motivation being to optimize transmission parameters and thereby utilize limited wireless resources to the greatest extent possible.
	Patil in view of Ramkumar do not explicitly disclose announcing by the first device original capabilities to the second device; receiving an announcement of capabilities from the second device.  However, Wild does disclose announcing by the first device original capabilities to the second device; receiving an announcement of capabilities from the second device.  (See Wild para. 4; MS sends probe request including capabilities; upon receiving probe request AP sends response including capabilities)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Patil in view of Ramkumar to include the teaching of announcing by the first device original capabilities to the second device; receiving an announcement of capabilities from the second device of Wild with the motivation being to maximize limited wireless resources by each device knowing each other’s capabilities and then scheduling transmissions to optimize capability and further to conform to the IEEE suite of standards which saves time and money.

	Regarding claim 8, Patil in view of Ramkumar in view of Wild discloses the method of claim 1, wherein the operating parameter changes are carried in either HE Control field or an element. (See Patil fig. 30; AP (e.g. first device) sends updated capability information (e.g. operating parameters) in a beacon frame (e.g. an element or HE Control field) to devices in the network; see also fig. 1)

	Regarding claim 12, Patil in view of Ramkumar in view of Wild discloses the method of claim 8, wherein the second device derives the operating parameters of the first device based upon the announcement carried in the HE control field or the element. (See Patil fig. 30; AP (e.g. first device) sends updated capability information (e.g. operating parameters) in a beacon frame (e.g. an element or HE Control field) to devices in the network; see also fig. 1)


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (2020/0213933), and further in view of Ramkumar (2016/0150524) and further in view of Wild (2004/0181692) and further in view of Verma (2019/0141570).

Regarding claim 2, Patil in view of Ramkumar in view of Wild discloses the method of claim 1.  Patil in view of Ramkumar in view of Wild do not explicitly disclose wherein a static puncture parameter is a non-OFMDA puncture pattern defined between the first station and the second station.  However, Verma does disclose wherein a static puncture parameter is a non-OFMDA puncture pattern defined between the first station and the second station.  (See Verma para. 13; Common portion of Sig-b field of MU PPDU (e.g. non-OFMDA; see also 112) has puncture pattern which is defined between devices; fig. 21; receive a puncture pattern via management frames; para. 83; semi-static (e.g. static))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Patil in view of Ramkumar in view of Wild to include the teaching of wherein a static puncture parameter is a non-OFMDA puncture pattern defined between the first station and the second station of Verma with the motivation being to maximize limited wireless resources and further to increase available bandwidth to increase throughput and decrease delay.

	Regarding claim 3, Patil in view of Ramkumar in view of Wild in view of Verma discloses the method of claim 2, wherein the puncture parameter is announced using a basic service set (BSS) operating element. (See Verma para. 13; Common portion of Sig-b field (e.g. BSS operating element) of MU PPDU (e.g. non-OFMDA; see also 112) has puncture pattern which is defined between devices; fig. 21; receive a puncture pattern via management frames) The motivation being to maximize limited wireless resources and further to increase available bandwidth to increase throughput and decrease delay.

	Regarding claim 4, Patil in view of Ramkumar in view of Wild discloses the method of claim 1.  Patil in view of Ramkumar in view of Wild do not explicitly disclose wherein a static puncture parameter is a bitmap describing whether puncture is allowed for each 20 MHz channel.  However, Verma does disclose wherein a static puncture parameter is a bitmap describing whether puncture is allowed for each 20 MHz channel.  (See Verma para. 84-85; puncturing status of each 20MHz channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Patil in view of Ramkumar in view of Wild to include the teaching of wherein a static puncture parameter is a bitmap describing whether puncture is allowed for each 20 MHz channel of Verma with the motivation being to allow for flexibility in puncturing bandwidth efficiency and further to maximize limited wireless resources and further to increase available bandwidth to increase throughput and decrease delay.

	Regarding claim 5, Patil in view of Ramkumar in view of Wild in view of Verma discloses the method of claim 4, wherein the puncture parameter is applied across a basic service set (BSS).  (See Verma para. 84; 160MHz bandwidth of BSS (e.g. across BSS))  The motivation being to allow for flexibility in puncturing bandwidth efficiency and further to maximize limited wireless resources and further to increase available bandwidth to increase throughput and decrease delay.

	Regarding claim 6, Patil in view of Ramkumar in view of Wild in view of Verma discloses the method of claim 4, wherein the puncture parameter is applied to all bandwidths. (See Verma para. 84; 160MHz bandwidth of BSS (e.g. all bandwidths))  The motivation being to allow for flexibility in puncturing bandwidth efficiency and further to maximize limited wireless resources and further to increase available bandwidth to increase throughput and decrease delay.

	Regarding claim 7, Patil in view of Ramkumar in view of Wild in view of Verma discloses the method of claim 4, wherein the puncture parameter is announced using one bitmap in a basic service set (BSS) operating element, or other element. (See Verma para. 85; indicated in bitmap in management frame (e.g. other element or BSS operating element))  The motivation being to allow for flexibility in puncturing bandwidth efficiency and further to maximize limited wireless resources and further to increase available bandwidth to increase throughput and decrease delay.


Allowable Subject Matter
Claims 9-11 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461